Citation Nr: 0706412	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  00-18 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury to the ears, cheeks, nose, chin, forehead, and scalp.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for basal cell 
carcinoma.

4.  Entitlement to service connection for cardiovascular 
disease, diagnosed as peripheral vascular disease with 
absence of pulses in dorsalis pedis and popliteal, and 
carotid artery stenosis in the right side of the neck.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
August 1945.

These matters come before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision, in which the RO 
denied the veteran service connection for bilateral hearing 
loss; tinnitus; coronary artery disease; residuals of cold 
injury to the feet, hand, ears, cheeks, nose, chin, forehead, 
scalp; skin cancer (basal cell carcinoma); and cardiovascular 
disease (arteries and veins), claimed as secondary to cold 
injury.  The veteran filed a notice of disagreement (NOD) in 
August 1999, and the RO issued a statement of the case (SOC) 
in July 2000.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in August 
2000.

In October 2001, the RO granted service connection for 
peripheral neuropathy of the right and left lower extremities 
secondary to frostbite injury.  In December 2003, the RO 
granted service connection for bilateral hearing loss and 
tinnitus.  In April 2005, the RO granted service connection 
for frostbite injury of the upper right and left hands; 
peripheral neuropathy of the right and left hands; and 
frostbite injury of the right and left feet.  Therefore, the 
remaining issues on appeal are service connection for 
residuals of cold injury to the ears, cheeks, nose, chin, 
forehead, and scalp; service connection for coronary artery 
disease; service connection for basal cell carcinoma; and 
service connection for cardiovascular disease, diagnosed as 
peripheral vascular disease with absence of pulses in 
dorsalis pedis and popliteal, and carotid artery stenosis in 
the right side of the neck.

The Board's decision on the claims for service connection for 
residuals of cold injury to the ears, cheeks, nose, chin, 
forehead, and scalp; coronary artery disease; and basal cell 
carcinoma is set forth below.  The claim for service 
connection for cardiovascular disease, diagnosed as 
peripheral vascular disease with absence of pulses in 
dorsalis pedis and popliteal, and carotid artery stenosis in 
the right side of the neck is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify the veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for residuals of 
cold injury to the ears, cheeks, nose, chin, forehead, and 
scalp; service connection for coronary artery disease; and 
service connection for basal cell carcinoma has been 
accomplished.

2.  There is no competent evidence establishing that the 
veteran currently has residuals of cold injury to the ears, 
cheeks, nose, chin, forehead, and scalp.

3.  The veteran was not diagnosed with coronary artery 
disease in service, coronary artery disease was first 
diagnosed more than one year after his discharge from 
service, and the only medical opinion to address the 
relationship between his current coronary artery disease and 
his service weighs against the claim.

4.  Basal cell carcinoma was not present in service, and 
there is no competent medical evidence showing that basal 
cell carcinoma is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of cold 
injury to the ears, cheeks, nose, chin, forehead, and scalp 
are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for service connection for coronary artery 
disease are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

3.  The criteria for service connection for basal cell 
carcinoma are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claims on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claims for service connection 
for residuals of cold injury to the ears, cheeks, nose, chin, 
forehead, and scalp; service connection for coronary artery 
disease; and service connection for basal cell carcinoma has 
been accomplished.

As such, the Board notes that a post-rating RO letter, dated 
in March 2001, provided the veteran the notice required under 
the VCAA and the implementing regulations.  The March 2001 
letter notified the veteran that to support a claim for 
service-connected compensation benefits, the evidence must 
show three things:  an injury in military service or a 
disease that began in or was made worse during military 
service, or an event during military service that caused an 
injury or disease; a current physical or mental disability; 
and, a relationship between the current disability and an 
injury, disease, or event in service.  The letter also 
notified the veteran of what evidence, if any, was necessary 
to substantiate his claims and it indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
discussed above, the first three of Pelegrini's content of 
notice requirements have been met in this appeal.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran has 
submitted evidence in support of his claims.  Given that 
fact, as well as the RO's instructions to him, the Board 
finds that the veteran has, effectively, been put on notice 
to provide any evidence in his possession that pertains to 
the claims.  Accordingly, on these facts, the RO's omission 
is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); cf. 38 C.F.R. § 20. 1102 (2006).  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  Although the 
March 2001 RO letter was sent after the original adjudication 
of the veteran's claims, the Board finds that any delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
re-adjudicated after notice was provided (as reflected in the 
October 2001 supplemental SOC (SSOC)).  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue, and the 
RO provided notice as to existence of disability and nexus in 
the notice letter identified above.  The RO notified the 
veteran of the criteria for degree of disability and 
effective date of rating in a March 2006 letter, after the 
original adjudication of the veteran's claims; as with the 
March 2001 RO letter, the Board finds that the timing of the 
March 2006 notice is not prejudicial to the veteran.  In any 
event, the Board notes that the decision herein denies the 
claims for service connection.  In each case, no disability 
rating or effective date is being assigned.  Accordingly, 
there is no possibility of prejudice to the veteran under the 
notice requirements of Dingess/Hartman.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.


II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may presumed, for certain chronic 
diseases, such as cardiovascular diseases, which are 
manifested to a compensable degree (10 percent for 
cardiovascular disease) within a prescribed period after 
discharge from service (one year for cardiovascular disease), 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

A.  Residuals of Cold Injury to the Ears, Cheeks,
Nose, Chin, Forehead, and Scalp

Considering the pertinent evidence of record in light of 
governing legal authority, the Board finds that service 
connection for residuals of cold injury to the ears, cheeks, 
nose, chin, forehead, and scalp is not warranted.  

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of residuals of cold 
injury to the ears, cheeks, nose, chin, forehead, or scalp.

A December 1998 VA examination for the skin revealed that the 
veteran reported being in a fox hole for four months in the 
winter of 1944 in Italy.  He stated that currently, his face, 
scalp, and ears had to be well-covered in cold weather, but 
were not a problem otherwise.  The diagnosis was history of 
cold injury to the feet, hands, face, scalp, ears, and chin 
with residual pain and numbness of the feet and fingers.

In August 2005, the veteran underwent a VA examination for 
cold injuries.  The veteran denied any history of facial 
pain.  He also denied any history of frostbite injury to the 
face, ears, cheeks, nose, chin, forehead, or scalp and he 
also denied any symptoms at all related to this area of the 
body.  The physician noted that there was no notation of 
facial frostbite injury in the veteran's electronic medical 
record.  Based on the current history and physical 
examination, the physician opined that there was no evidence 
of frostbite injury or symptoms related to the ears, cheeks, 
nose, chin, forehead, or scalp and the veteran denied any 
injury or symptoms related to this area.  Therefore, there 
was no evidence of any injury to the facial area that was 
service-related.

Based on the evidence above, the Board finds that the medical 
evidence in this case fails to establish the veteran has any 
current residuals of cold injury to the ears, cheeks, nose, 
chin, forehead, and scalp.  Regarding the December 1998 
diagnosis of a history of cold injury to the face, scalp, 
ears, and chin, the Board notes that this diagnosis is based 
on the veteran's report and it was noted that the December 
1998 VA examiner reviewed the veteran's claims file.  
Further, the veteran did not complain of any residual pain to 
this area during the December 1998 VA examination and during 
the August 2005 VA examination, he denied having any 
symptoms.  Further, neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any evidence showing residuals of a cold 
injury to this area.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, where, as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection 
for that disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service 
connection for residuals of cold injury to the ears, cheeks, 
nose, chin, forehead, and scalp must be denied because the 
first essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a 
grant of service connection-has not been met.

B.  Coronary Artery Disease

The veteran asserts that his coronary artery disease is 
related to exposure to cold weather during service.  However, 
after review of the evidence of record, the Board finds that 
service connection for the veteran's coronary artery disease 
is not warranted.

In this regard, the Board notes that the veteran's service 
medical records are devoid of any notation of treatment or 
diagnosis of coronary artery disease.  

The earliest post-service evidence of a diagnosis of coronary 
artery disease is an April 1997 VA treatment record that 
shows a diagnosis of coronary artery disease.  The Board 
notes that this is more than one year after the veteran's 
discharge from service.

In December 1998, the veteran underwent a VA examination for 
arteries and veins.  The pertinent diagnosis was coronary 
artery disease, status post coronary artery bypass graft.

The Board finds that there simply is no medical evidence 
suggesting that coronary artery disease was present in 
service or until many years thereafter, nor is there any 
medical evidence of a nexus between this disorder and the 
veteran's military service.  On the contrary, the only 
medical opinion to directly address the etiology of the 
veteran's current coronary artery disease weighs against the 
claim.  In this regard, the Board notes that in January 2003, 
the veteran underwent a VA examination for his arteries and 
veins.  The examining physician opined that the veteran's 
coronary artery disease was not related to his frostbite 
injuries.  The physician also noted that he had reviewed the 
veteran's claims file.  As the physician based his opinion on 
both examination of the veteran, and his review of the 
veteran's service and post-service medical records, the Board 
finds this opinion probative of the medical nexus question.  
Further, neither the veteran nor his representative has 
presented, identified, or even alluded to any medical opinion 
to support the veteran's claim for service connection for 
coronary artery disease.

C.  Basal Cell Carcinoma

The veteran asserts that his basal cell carcinoma is related 
to exposure to sunlight during service.  After review of the 
evidence of record, however, the Board finds that service 
connection for the veteran's basal cell carcinoma is not 
warranted.

In this regard, the Board notes that the veteran's service 
medical records are devoid of any notation of treatment or 
diagnosis of basal cell carcinoma.  

Post service, an October 1997 VA treatment record shows a 
diagnosis of skin cancer.

In December 1998, the veteran underwent a VA examination for 
his skin.  He was diagnosed with multiple skin cancers and 
pre-cancers and residual scars of the hands and face, not 
painful to touch and not disfiguring.

A February 2000 VA treatment record shows a history of basal 
cell cancer on the forehead and squamous cell carcinoma.

A June 1999 letter from a private physician, J.G., M.D., 
states that during 1997, he treated the veteran for numerous 
cancerous and precancerous lesions of the scalp and face.

Although the medical evidence shows that, post-service, the 
veteran was diagnosed with basal cell carcinoma, his service 
medical records show no indication that he was diagnosed with 
basal cell carcinoma in service.  Further, although the 
veteran asserts that his basal cell carcinoma is related to 
exposure to the sun while in service, there is no competent 
medical evidence or opinion even suggesting a relationship 
between the veteran's basal cell carcinoma and his service.  
As the question of medical nexus is vital to a claim for 
service connection, the Board finds that the record does not 
include sufficient medical evidence to support a nexus for 
the veteran's basal cell carcinoma.  Further, neither the 
veteran nor his representative has presented, identified, or 
even alluded to the existence of any such evidence.  

The Board also notes that satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 C.F.R. § 3.304(d); see 38 U.S.C.A. § 
1154(b).  While the veteran's service records indicate that 
he is a combat veteran, neither the veteran nor his 
representative has ever made any statement indicating that 
the veteran's current basal cell carcinoma is related to 
combat service.  As the veteran asserts that his basal cell 
carcinoma is a result of exposure to sun while in service, 
but not while he was participating in combat, VA has no basis 
for considering his claim in light of 38 U.S.C.A. § 1154(b).

D.  All Disabilities

Regarding the application of 38 U.S.C.A. § 1154(b) and the 
veteran's claims for service connection for residuals of cold 
injury to the ears, cheeks, nose, chin, forehead, and scalp, 
and service connection for coronary artery disease, the 
veteran's service connection claims were not denied on the 
basis of what he contended occurred during active service.  
Rather, his claims were denied because the competent medical 
evidence is against a finding that he had any residuals of 
cold injury to the ears, cheeks, nose, chin, forehead, and 
scalp, or that his coronary artery disease is related to 
service.  Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) would provide no additional benefit to the veteran in 
the instant case.  See Brock v. Brown, 10 Vet. App. 155, 162 
("reduced evidentiary burden provided for combat veterans by 
38 U.S.C. § 1154(b) relate[s] only to the question of service 
incurrence, 'that is, what happened then - not the questions 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required'" 
(quoting Caluza v. Brown, 7 Vet. App. 498, 507 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)); Cohen (Douglas) v. 
Brown, 10 Vet. App. 128, 138 (1997) ("[s]ection 1154(b) 
provides a factual basis upon which a determination can be 
made that a particular disease or injury was incurred or 
aggravated in service but not a basis to link etiologically 
the condition in service to the current condition").  Thus, 
even with the provisions of 38 U.S.C.A. § 1154(b) (West 
2002), there must be competent medical evidence of both a 
current disability and a causal nexus to service for service 
connection to be warranted.

Further, in addition to the medical evidence, the Board has 
considered the veteran's assertions.  While the Board does 
not doubt the sincerity of the veteran's belief that he has 
residuals of cold injury to the ears, cheeks, nose, chin, 
forehead, and scalp, or that his coronary artery disease and 
basal cell carcinoma are related to service, these claims 
turn on a medical matter.  As a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative opinion on 
such a matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  For that reason, the 
veteran's unsupported assertions, without more, simply do not 
constitute persuasive evidence in support of the claims.

For all the foregoing reasons, the Board must deny the 
veteran's claims for: service connection for residuals of 
cold injury to the ears, cheeks, nose, chin, forehead, and 
scalp; service connection for coronary artery disease; and 
service connection for basal cell carcinoma.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against each claim, that doctrine is not for application 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of cold injury to the ears, 
cheeks, nose, chin, forehead, and scalp is denied.

Service connection for coronary artery disease is denied.

Service connection for basal cell carcinoma is denied.


REMAND

Regarding the remaining matter on appeal, after examining the 
record, the Board concludes that further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5103A.

As such, the Board notes that assistance provided to the 
veteran shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(1) (West 2002).  Further, an 
examination or opinion is necessary when the evidence of 
record contains competent evidence that the claimant has a 
current disability; the evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service; and there is not sufficient medical evidence 
with which to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).

In this regard, the Board notes that the RO has conceded that 
the veteran sustained a cold injury in service.  Further, the 
June 2001 VA examination report shows current diagnoses of 
peripheral vascular disease with absence of pulses in 
dorsalis pedis and popliteal, and carotid artery stenosis in 
the right side of the neck (claimed generally as 
cardiovascular disease).  The veteran has claimed that his 
cardiovascular disease is related to his cold injury while in 
service.  While the record contains a medical opinion against 
any relationship between the veteran's coronary artery 
disease and his period of service (discussed above), the 
record does not include an opinion as to whether any other of 
the veteran's cardiovascular diseases (including peripheral 
vascular disease or artery stenosis) is related to his cold 
injury in service.  Therefore, the Board finds that there is 
not sufficient evidence to make a decision on the claim.  Id. 
at (d)(2)(C).  Hence, the Board finds that a VA medical 
examination is necessary to determine the etiology of the 
veteran's claimed cardiovascular disease.

The RO should afford the veteran a VA cardiovascular 
examination.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
well result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2006).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file a copy(ies) of the notice(s) 
of the evaluation sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The record reflects 
that the veteran has received treatment from the East Orange, 
New Jersey and Lyons, New Jersey VA Medical Centers (VAMCs); 
however, the claims file only includes treatment records from 
these facilities dated up to April 2006.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from aforementioned facilities, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006) as regards requesting records from Federal facilities.

Prior to arranging for the requested examination, to ensure 
that all due process requirements are met, the RO should give 
the veteran another opportunity to submit information or 
evidence pertinent to the claim on appeal.  The RO's notice 
letter to the veteran should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A. § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim prior to the 
expiration of the one-year notice period).  The RO should 
also request that the veteran furnish all pertinent evidence 
in his possession, and ensure that its notice to him meets 
the requirements of the decision in Dingess/Hartman, 19 Vet. 
App. 473 (2006), as regards the five elements of a claim for 
service connection-specifically, disability rating and 
effective date-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and development 
action required by the VCAA prior to adjudicating the claim 
on appeal.  

In view of the foregoing, this matter is hereby REMANDED to 
the RO, via the AMC, for the following action:

1.  The RO should obtain from the VAMCs 
in East Orange and Lyons, New Jersey, all 
pertinent records of evaluation and 
treatment for the veteran's 
cardiovascular disease, from April 2006 
to the present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to his claim on appeal.  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its letter to 
the veteran meets the notice requirements 
of Dingess/Hartman (cited to above), as 
regards disability ratings and effective 
dates, as appropriate.  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond, although VA may decide the claim 
within the one-year period.

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, of the 
efforts that were made to obtain them, 
and describe the further action to be 
taken.

4.  After all available records and 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
cardiovascular examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

The examiner should clearly indicate 
whether the veteran currently suffers 
from any cardiovascular disease (other 
than coronary artery disease).  If so, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any diagnosed 
cardiovascular disease (other than 
coronary artery disease) is caused or 
aggravated by any injury or disease 
occurring in service.  Specifically, the 
physician should offer an opinion as to 
whether any such cardiovascular disease 
is related to the veteran's cold injury 
in service.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file any 
copy(ies) of notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claim for service 
connection for cardiovascular disease, 
diagnosed as peripheral vascular disease 
with absence of pulses in dorsalis pedis 
and popliteal, and carotid artery 
stenosis in the right side of the neck in 
light of all pertinent evidence and legal 
authority.

7.  The RO should then readjudicate the 
claim.  If any benefit sought remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


